DETAILED ACTION
This Office Action is in response to the RCE entered on 12/02/2020. Claims 1-2, 8 and 15 were amended. No claims were added. No claims were cancelled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2020 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments necessitated new grounds of rejection.         
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,922,285 in view of Reid et al (US Pub. No. 2017/0286594- hereinafter Reid) in view of Mamoshina et al (NPL: “Applications of Deep Learning in Biomedicine”- hereinafter Mamoshina) and further in view of Frey et al (US Pub. No. 2016/0364522- hereinafter Frey), as explained below in detail.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-10, 13-17, 20 of U.S. Patent No. 10,217,048, in view of Reid et al (US Pub. No. 2017/0286594- hereinafter Reid) in view of Mamoshina et al (NPL: “Applications of Deep Learning in Biomedicine”- hereinafter Mamoshina) and further in view of Frey et al (US Pub. No. 2016/0364522- hereinafter Frey), as explained below in detail.
Instant 
Application
Patent No. 
9,922,285
Patent No. 
10,217,048
Claim 1
Claim 1
Claim 1
1.  A system comprising: 
a genetic prediction server comprising:
 a memory;
 an interface that acquires records that each indicate one or more characteristics determined for an individual, wherein the characteristics comprise at least one item selected from the group consisting of: phenotypes and behaviors of the individual; and

 a controller that selects one or more machine learning models that utilize the characteristics as input, loads one or more the machine learning models, and 




for each individual in the records: predictively assigns at least one genetic variant to that individual by operating the one or more machine learning models based on at least one characteristic indicated in the records for that individual, wherein the at least one genetic variant comprises a variation in a nucleotide sequence;


 










the controller generates a report indicating at least predictively assigned genetic variant for at least one individual, and transmits a command via the interface for presenting the report at a display.

a genetic prediction server comprising: 

an interface that acquires records that each indicate one or more genetic variants determined to exist within an individual; and 




a controller that selects one or more machine learning models that utilize genetic variants as input, loads the one or more machine learning models, assigns a dimensional coordinate to each genetic variant used as an input to the one or more machine learning models, and 

for each individual in the records: predictively assigns at least one characteristic to that individual by operating the one or more machine learning models, utilizing at least one genetic variant indicated in the records for that individual as input to the one or 
the controller generates a report indicating at least one predictively assigned characteristic for at least one individual, and transmits a command via the interface for presenting the report at a display, the controller analyzes input indicating accuracy of a predictively assigned characteristic, and determines a score for one of the one or more machine learning models based on the analyzed input and a cost function, and the controller revises the weighted connections based on the cost function for each neural network.

a genetic prediction server comprising: 

an interface that acquires records that each indicate one or more genetic variants determined to exist within an individual; and




 a controller that selects one or more machine learning models that utilize genetic variants as input, and 





for each individual in the records: predictively assigns at least one characteristic to that individual by operating the one or more machine learning models, utilizing at least one genetic variant indicated in the records for that individual as input to 













 the controller analyzes input indicating accuracy of a predictively assigned characteristic, and determines a score for a machine learning model based on the analyzed input and a cost function; each of the one or more machine learning models comprises a multi-layer neural network, each layer comprising multiple nodes, wherein nodes in different layers are coupled via weighted connections, nodes in an input layer of the neural network each receive input indicating whether a different genetic variant exists within the individual, and nodes in an output layer of the neural network each provide output predicting whether a different characteristic is predicted for the individual; and the controller revises the weighted connections based on the score.


Patent 9,922,285 cited above fails to explicitly teach the limitation: a memory, wherein the characteristics comprise at least one item selected from the group consisting of: phenotypes and behaviors of the individual; and wherein the at least one genetic variant comprises a variation in a nucleotide sequence of the instant application claim. However, prior art Reid teaches this limitation, as it can be seen for example at [0168] and [0100].
 
Patent 10,217,048 cited above fails to explicitly teach the limitations: a memory, wherein the characteristics comprise at least one item selected from the group consisting of: phenotypes and behaviors of the individual; wherein the at least one genetic variant comprises a variation in a nucleotide sequence; loads the machine learning models; and the controller generates a report indicating at least predictively assigned genetic variant for at least one individual, and transmits a command via the interface for presenting the report at a display, of the instant application claim. However, prior art Reid teaches these limitations, as it can be seen for example at 0168, 0100 and prior art Mamoshina at p. 1446.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Trunck with the above combination of Reid and Mamoshina in order to select and load the appropriate model for a particular application.
Claim 2
Claim 2
Claim 2
Claim 3
Claim 1
Claim 1

Claim 1
Claim 1
Claim 5
Claim 1
Claim 3
Patent 10,217,048 cited above fails to explicitly teach the limitations: each neural network includes a convolutional layer that convolves about the characteristics that are used as input, based on the dimensional coordinates of the characteristics, of the instant application claim. However, prior art Reid teaches these limitations, as it can be seen for example at [0051].

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Trunck with the above teachings of Reid in order to have a plurality of layers to implement a feature detector that maps an input to an output.
Claim 6
Claim 3
Claim 6
Claim 7
Claim 4
Claim 7
Claim 8
Claim 5
Claim 8
Claim 8 has a similar analysis as Independent claim 1, as explained above in this table.
Claim 9
Claim 6
Claim 9
Claim 10
Claim 5
Claim 8
Claim 11
Claim 5
Claim 8
Claim 12
Claim 4
Claim 10
Claim 12 has a similar analysis as dependent claim 5, as explained above in this table.
Claim 13
Claim 7
Claim 13
Claim 14
Claim 8
Claim 14
Claim 15
Claim 9
Claim 15
Claim 15 has a similar analysis as Independent claim 1, as explained above in this table.
Claim 16
Claim 10
Claim 16
Claim 17
Claim 9
Claim 15
Claim 18
Claim 9
Claim 15
Claim 19
Claim 9
Claim 17
Claim 19 has a similar analysis as dependent claim 5, as explained above in this table.
Claim 20
Claim 11
Claim 20


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-2, 6-9, 13-16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (US Pub. No. 2017/0286594- hereinafter Reid) in view of Mamoshina et al (NPL: “Applications of Deep Learning in Biomedicine”- hereinafter Mamoshina).
	
Referring to Claim 1, Reid teaches a system comprising: 
a genetic prediction server comprising: 
a memory (see [0090]; Reid teaches “computer program instructions may also be stored in a computer-readable memory”); 
an interface that acquires records that each indicate one or more characteristics determined for an individual, wherein the characteristics comprise at least one item selected from the group consisting of: phenotypes and behaviors of the individual (see [0168]; Reid teaches “[t]he phenotype data interface 302 can access data stored in the phenotypic data component 204. The phenotype data interface 302 can comprise one or more of a phenotype data viewer 302a, a query/visualization component 302b, and/or a data exchange interface 302c. The phenotype data viewer 302a can comprise a graphical user interface configured to permit a user to input one or more queries into the query/visualization component 302b”. This phenotype data interface is interpreted as the claimed interface with records indicating phenotypes for an individual); and 
a controller that loads the one or more machine learning models (see [0166]: “[t]he data analysis component 208 can be configured to perform data mining, artificial intelligence techniques (e.g., machine learning), and/or predictive analytics”. Therefore, the data analysis component is interpreted as the controller), for each individual in the records: predictively assigns at least one genetic variant to that individual by operating the one or more machine learning models based on at least one characteristic indicated in the records for that individual, wherein the at least one genetic variant comprises a variation in a nucleotide sequence (see [0100]; Reid teaches “[a]s used herein, the term "genetic variant" or "variant" refers to a nucleotide sequence in which the sequence differs from the sequence most prevalent in a population”. Moreover, at [0154]: “[q]uantitative phenotypes can be analyzed using generalized linear model (GLM) approaches”. Further, at [0166]: “[t]he data analysis component 208 can be configured for generating, storing and indexing results from the genetic variant-phenotype association data component 206. For example, results can be indexed by variant(s), results can be indexed by phenotype(s), combinations thereof, and the like. The data analysis component 208 can be configured to perform data mining, artificial intelligence techniques (e.g., machine learning), and/or predictive analytics”. In addition, at [0181]: “[t]he genetic variant data viewer 304a can comprise a graphical user interface configured to permit a user to input one or more queries into the query/visualization component 304b. The graphical user interface can also be configured to display one or more data visualizations” and “[t]he query result indicates all variants associated with PCSK9 and includes various data associated with the variants (e.g., gene, chromosome number, genomic position, a reference, alternative alleles, variant, variant name, predicted type of variant”. Therefore, since Reid teaches the use of predictive analytics, such as logistic regression, for generating association between genetic variation and phenotype, this corresponds to the claimed assignment at least one genetic variant based in the characteristics); 
the controller generates a report indicating at least predictively assigned genetic variant for at least one individual, and transmits a command via the interface for presenting the report at a display (see [0166]: “The data analysis component 208 can generate and store a visualization. Also, see [0169]: “[t]he graphical user interface can also be configured to display one or more data visualizations. The one or more data visualizations can be static or can be interactive”. Moreover, at [0181]; Reid teaches “[t]he genetic variant data viewer 304a can comprise a graphical user interface configured to permit a user to input one or more queries into the query/visualization component 304b. The graphical user interface can also be configured to display one or more data visualizations”. In addition, at [0201]: “[t]he method 800 can further comprise receiving a search query comprising a query variant and identifying one or more individuals associated with the query variant”).
However, Reid fails to explicitly teach 
the selection of one or more machine learning models that utilize the characteristics as input, loads the one or more machine learning models.
Mamoshina teaches, in an analogous system, selecting one or more machine learning models that utilize the characteristics as input, loads the one or more machine learning models (see Mamoshina at p. 1446 Section 4; Mamoshina teaches that it is very important to consider which deep neural network is selected as being the appropriate one for a certain task. See also p. 1452, left column, #3: The selection problem: “. While there are some tools to aid selection, such as hyperparameter optimization techniques”. This tool and technique for selection of the most appropriate deep neural network corresponds to the claimed selection and loading of the machine learning model).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reid with the above teachings of Mamoshina by predictively assign a genetic variant to an individual, as taught by Reid, and selecting a model to perform the prediction, as taught by Mamoshina. The modification would have been obvious because one of ordinary skill in the art would be motivated to select and load the appropriate model for a particular application, as suggested by Mamoshina at p. 1446: Section 4.

Referring to Claim 2, the combination of Reid and Mamoshina teaches the system of claim 1 wherein: 
each of the machine learning models predictively assigns a genetic variant that is distinct from a phenotype defined by the characteristics (see Reid at [0012], wherein it teaches genetic variant-phenotype association discovery. Therefore, this discovery corresponds to the claimed genetic variant being distinct from a phenotype defined. In addition, Mamoshina teaches at Table 1, classification applications for detecting cancer, if cancer was already in the patient’s record, no predictive assigning would be necessary as it would be already known).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reid with the above 

Referring to Claim 6, the combination of Reid and Mamoshina teaches the system of claim 1 wherein: 
the controller determines a confidence value for each genetic variant based on output from the machine learning models, compares the confidence value to a confidence threshold for that genetic variant, and predictively assigns a genetic variant to an individual if the confidence value for that genetic variant exceeds the confidence threshold for that genetic variant (see Reid at [0136-0137]; Reid teaches “[a]s used herein, "CNV" refers to "copy number variant" which can be a genetic variant in which the number of copies of a particular region of the genome differs from its most commonly observed copy number in the population” and “[e]very CNV can be defined by start and end coordinates, expected copy number state, and/or confidence level. Start and end coordinates can correspond to the first and last exon window within the predicted CNV region. Copy number state is the most likely state (# of copies) as predicted by the probabilistic CLAMMS mixture models and hidden markov model (HMM). A confidence level ("QC Level") can be assigned between 0 and 3, where QCO are the lowest confidence CNV calls, and QC3 are the highest”).

Referring to Claim 7, the combination of Reid and Mamoshina teaches the system of claim 1 wherein: 
each machine learning model corresponds with a different genetic variant (see Mamoshina at Table 1; Mamoshina teaches a “[s]ummary of Deep Learning Techniques Applied to Different Types of Biomedical Data”. Moreover, this table shows the different application, sources of data and their corresponding deep learning technique); and 
each machine learning model utilizes a different combination of characteristics as input (see Mamoshina at Table 1; Mamoshina teaches a “[s]ummary of Deep Learning Techniques Applied to Different Types of Biomedical Data”. Moreover, this table shows the different application, different sources of data and their corresponding deep learning technique).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reid with the above teachings of Mamoshina by predictively assign a genetic variant to an individual, as taught by Reid, and selecting a model to perform the prediction according to the source of data, as taught by Mamoshina. The modification would have been obvious because one of ordinary skill in the art would be motivated to select and load the appropriate model for a particular application and source of data, as suggested by Mamoshina at p. 1446: Section 4.
Referring to independent Claim 8 and Claim 15, they are rejected on the same basis as independent claim 1 since they are analogous claims.

Claim 9 and Claim 16, they are rejected on the same basis as dependent claim 2 since they are analogous claims.

Referring to dependent Claim 13 and Claim 20, they are rejected on the same basis as dependent claim 6 since they are analogous claims.

Referring to dependent Claim 14, it is rejected on the same basis as dependent claim 7 since they are analogous claims.

Claims 3-5, 10-12, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Reid et al (US Pub. No. 2017/0286594) in view of Mamoshina et al (NPL: “Applications of Deep Learning in Biomedicine”) and further in view of Frey et al (US Pub. No. 2016/0364522- hereinafter Frey).
Referring to Claim 3, the combination of Reid and Mamoshina teaches the system of claim 1, however, fails to teach wherein: 
the controller analyzes input indicating accuracy of a predictively assigned genetic variant, determines a score for a machine learning model based on the input via a cost function, and revises the machine learning model based on the score.
Frey teaches, in an analogous system, the controller analyzes input indicating accuracy of a predictively assigned genetic variant, determines a score for a machine learning model based on the input via a cost function, and revises the machine learning model based on the score (see Frey at [0068]; Frey teaches “procedures are performed where weights (".theta.") of a neural network are changed according to the gradient of a cost function evaluated using the prediction and the target in a training dataset”. Moreover, at [0069]- “With posterior probability of PSI, at block 304, the expected PSI can be computed by an exact evaluation or an approximation to the following integral: E(.psi.)=.intg..sub..psi..psi.(.psi.)d.psi.. The result is a scalar value between 0 and 1. A regression model to predict the expected PSI can be trained, with the cost function being squared loss function or the cross-entropy based on a binomial distribution with E(.psi.) as the probability of success”. Therefore, the probability of success corresponds to the ‘accuracy score’, and the weights changed according to the cost function corresponds to the ‘revises the machine learning model’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reid and Mamoshina with the above teachings of Frey by predictively assign a genetic variant to an individual by selecting a model to perform the prediction, as taught by Reid and Mamoshina, and revising a machine learning model based on a score, as taught by Frey. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the predictive performance by changing the weights of a neural network according to the gradient of a cost function evaluated using the prediction and the target in a training dataset, as suggested by Frey at [0068].

Referring to Claim 4, the combination of Reid and Mamoshina fails to teach the system of claim 3 wherein: 
each of the machine learning models comprises a multi-layer neural network, each layer comprising multiple nodes, wherein nodes in different layers are coupled via 
the controller revises the weighted connections based on the cost function.
However, Frey teaches, in an analogous system, each of the machine learning models comprises a multi-layer neural network, each layer comprising multiple nodes, wherein nodes in different layers are coupled via weighted connections, each node in a top layer of a neural network corresponds with a characteristic, and each node in a bottom layer of a neural network corresponds with a genetic variant (see Frey at [0051]; Frey teaches “CVP 101 comprising a feedforward neural network having a plurality of layers 102 (i.e. deep) is shown. Each layer comprises one or more processing units 104, each of which implements a feature detector and/or a computation that maps an input to an output. The processing units 104 accept a plurality of parameter inputs from other layers and apply activation functions with associated weights for each such parameter input to the respective processing unit”), and 
the controller revises the weighted connections based on the cost function (see Frey at [0068]; Frey teaches “procedures are performed where weights (".theta.") of a neural network are changed according to the gradient of a cost function evaluated using the prediction and the target in a training dataset”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reid and Mamoshina with the above teachings of Frey by predictively assign a genetic variant to an individual by selecting a model to perform the prediction, as taught by Reid and Mamoshina, and 

Referring to Claim 5, the combination of Reid and Mamoshina fail to teach the system of claim 4 wherein: 
for each neural network, the controller assigns a dimensional coordinate to each characteristic used as an input to the neural network, and
each neural network includes a convolutional layer that convolves about the characteristics that are used as input, based on the dimensional coordinates of the characteristics.
Frey teaches, in an analogous system, for each neural network, the controller assigns a dimensional coordinate to each characteristic used as an input to the neural network (see Frey at [0073]; Reid teaches an equation using a non-linear function f, where one of the variables in the equation represents the input to the model and its dimensionality, respectively. Previously, at [0053], “inputs to the input layer…features providing extra information”. Therefore, this is understood that each input has a respective dimensionality, and it corresponds to ‘assigns a dimensional coordinate to each input to the neural network’. Frey teaches the aspect of dimensional coordinate assignment, while prior art Reid teaches the specifics that the characteristics/phenotypes are input), and 
(see Frey at [0051]; Reid teaches “a feedforward neural network having a plurality of layers 102 (i.e. deep) is shown. Each layer comprises one or more processing units 104, each of which implements a feature detector and/or a computation that maps an input to an output. The processing units 104 accept a plurality of parameter inputs from other layers and apply activation functions with associated weights for each such parameter input to the respective processing unit”. Frey teaches the aspect of dimensional coordinate assignment, while prior art Reid teaches the specifics that the characteristics/phenotypes are used as input).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Reid and Mamoshina with the above teachings of Frey by predictively assign a genetic variant to an individual by selecting a model to perform the prediction, as taught by Reid and Mamoshina, and revising a machine learning model based on a score, as taught by Frey. The modification would have been obvious because one of ordinary skill in the art would be motivated to improve the predictive performance by changing the weights of a neural network according to the gradient of a cost function evaluated using the prediction and the target in a training dataset, as suggested by Frey at [0068].

Referring to dependent Claim 10 and Claim 17, they are rejected on the same basis as dependent claim 3 since they are analogous claims.

Claim 11 and Claim 18, they are rejected on the same basis as dependent claim 4 since they are analogous claims.

Referring to dependent Claim 12 and Claim 19, they are rejected on the same basis as dependent claim 5 since they are analogous claims.
Response to Arguments
The Applicant’s arguments regarding the rejection of above-mentioned claims have been fully considered.
In reference to Applicant’s arguments about:
Objection to Claim 2
Examiner’s response:
	Objection is withdrawn in view of amendment.
In reference to Applicant’s arguments about:
Double Patenting
Examiner’s response:
	Applicant submitted two Terminal Disclaimers on 11/20/2020, however, the terminal disclaimers identify a party who is not the applicant (only for applications filed on or after September 16, 2012; See FP 14.26.10). For cases filed on/after 9/16/12, 37 CFR 1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant’s ownership.
In order to remedy this, a request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS 
In reference to Applicant’s arguments about:
35 USC 103 rejection
Examiner’s response:
	Arguments are moot in view of new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simon Buela et al, US 2008/0070253 (This art is related to determining the genotype of the individual with respect to one more genetic variations);
Spritz et al, US 2009/0298764 (This art is related to genetic variations that appears to be linked to, or to be predictive of risk for, a given phenotype (trait) or group of traits).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A SITIRICHE whose telephone number is (571)270-1316.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126